Case 4:18-cv-00424-ALM-CMC Document 153 Filed 01/13/20 Page 1 of 4 PageID #: 3530



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   JESSICA CASEY and JASON COLEMAN,
   on behalf of the RVNB Holdings, Inc.
   Employee Stock Ownership Plan, and on
   behalf of a class of all other persons
   similarly situated,
                                                         Case No. 4:18-CV-00424-ALM
                         Plaintiffs,

   v.

   RELIANCE TRUST COMPANY, a
   Georgia corporation,

                         Defendant.

                              NOTICE OF SETTLEMENT AND
                          JOINT MOTION TO STAY PROCEEDINGS

          WHEREAS, on January 10, 2020, the Parties reached a class settlement in principle; and

          WHEREAS, the Parties jointly request that the Court enter a stay of these proceedings

   for sixty (60) days to allow the Parties to formalize the settlement agreement and file a motion

   for preliminary approval of class settlement and supporting documents;

          THEREFORE, the Parties request that the Court order that:

          1.      All pre-trial deadlines and all current briefing deadlines are stayed for sixty (60)

   days; and

          2.      (a) Should the parties be unable to formalize the settlement agreement and file

   a motion for preliminary approval of class settlement and supporting documents within sixty

   (60) days, or (b) should the Court not approve the anticipated class settlement, then the parties

   and the Court will enter a new Scheduling Order to address the deadlines that remain in this

   case, including any pending motions and a new trial date.
Case 4:18-cv-00424-ALM-CMC Document 153 Filed 01/13/20 Page 2 of 4 PageID #: 3531




   Dated: January 13, 2020                         Respectfully submitted,


  /s/ W. Bard Brockman                             /s/ Gregory Y. Porter
  W. Bard Brockman                                 Gregory Y. Porter (pro hac vice)
  Georgia No. 084230                               Ryan T. Jenny (pro hac vice)
  BRYAN CAVE LEIGHTON PAISNER                      James L. Kauffman (pro hac vice)
  LLP                                              Alexandra L. Serber (pro hac vice)
  1201 W. Peachtree Street, NW                     BAILEY & GLASSER LLP
  One Atlantic Center, 14th Floor                  1055 Thomas Jefferson Street, NW
  Atlanta, Georgia 30309                           Suite 540
  Telephone: (404) 572-6600                        Washington, DC 20007
  Facsimile: (404) 420-0507                        Tel: (202) 463-2101
  Email: bard.brockman@bclplaw.com                 Fax: (202) 463-2103
                                                   E-mail: gporter@baileyglasser.com
  Gregory J. Sachnik, Lead Attorney                E-mail: rjenny@baileyglasser.com
  Attorney-in-Charge                               E-mail: jkauffman@baileyglasser.com
  Texas Bar No. 17503800                           E-mail: aserber@baileyglasser.com
  BRYAN CAVE LEIGHTON PAISNER
  LLP                                              Thomas R. Ajamie
  2200 Ross Avenue, Suite 3300                     Texas Bar No. 00952400
  Dallas, Texas 75201-2784                         John S. “Jack” Edwards, Jr.
  Telephone: (214) 721-8000                        Texas Bar No. 24040851
  Facsimile: (214) 72108100                        AJAMIE LLP
  Email: Gregory.sachnik@bclplaw.com               Pennzoil Place - South Tower
                                                   711 Louisiana, Suite 2150
  Jeffrey S. Russell (Admitted Pro Hac Vice)       Houston, Texas 77002
  BRYAN CAVE LEIGHTON PAISNER                      Tel: (713) 860-1600
  LLP                                              Fax: (713) 860-1699
  One Metropolitan Square 211 North                E-mail: tajamie@ajamie.com
  Broadway Suite 3600 St. Louis, MO 63102          E-mail: jedwards@ajamie.com
  Telephone: (314) 259-2000
  Facsimile: (314) 259-2020                        Counsel for Plaintiffs
  Email: jsrussell@bclplaw.com
  Counsel for Defendant




                                               2
Case 4:18-cv-00424-ALM-CMC Document 153 Filed 01/13/20 Page 3 of 4 PageID #: 3532



                                    CERTIFICATE OF SERVICE

         I certify that, on January 13, 2020, a true and correct copy of the foregoing document was

  filed with the Clerk of Court using the CM/ECF system, which will send electronic notification of

  such filing to all counsel of record.


                                                              /s/ Gregory Y. Porter
                                                              Gregory Y. Porter



                                CERTIFICATE OF CONFERENCE

         On January 13, 2020, I personally discussed by telephone the relief requested in plaintiffs’

  motion to seal with defendant’s counsel Bard Brockman, who stated that defendant is not opposed

  to the relief sought in this motion.



                                                              /s/ Gregory Y. Porter
                                                              Gregory Y. Porter




                                                  3
Case 4:18-cv-00424-ALM-CMC Document 153 Filed 01/13/20 Page 4 of 4 PageID #: 3533



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   JESSICA CASEY and JASON COLEMAN,
   on behalf of the RVNB Holdings, Inc.
   Employee Stock Ownership Plan, and on
   behalf of a class of all other persons
   similarly situated,
                                                       Case No. 4:18-CV-00424-ALM
                         Plaintiffs,

   v.

   RELIANCE TRUST COMPANY, a
   Georgia corporation,

                         Defendant.


                                 ORDER GRANTING
                         JOINT MOTION TO STAY PROCEEDINGS

         After considering the Parties’ Joint Motion to Stay Proceedings, the Court:

         GRANTS the Parties’ Joint Motion to Stay Proceedings;

         ORDERS that all current and remaining deadlines are vacated and the case is stayed for 60

  days; and

         ORDERS that the parties file their motion for preliminary approval of class settlement by

  March 13, 2020.
